         Case 3:19-cr-02767-CAB Document 61 Filed 01/06/21 PageID.278 Page 1 of 5



 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                              SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                                Case No.: 19cr2767-CAB
10                                           Plaintiff,
                                                              ORDER DENYING MOTION TO
11   v.                                                       MODIFY SENTENCE PURSUANT TO
                                                              18 U.S.C. § 3582(c)(1)(A)
12   CARLOS ROBERT GELTMAN,
                         Defendant.
13                                                            [Doc. No. 55]
14
15            Before the Court is defendant Carlos Robert Geltman’s motion to modify his
16   sentence of imprisonment under 18 U.S.C. § 3582(c)(1)(A). [Doc. No. 55 1.]                       The
17   government filed an opposition to the motion. [Doc. No. 60.]
18            I. Procedural Background
19            On December 16, 2020, the defendant filed a motion requesting his sentence of
20   incarceration be modified to a term of time served and home confinement. A court may
21   grant a defendant’s own motion for a modification of sentence only if the motion was filed
22   “after the defendant has fully exhausted all administrative rights to appeal a failure of the
23   Bureau of Prisons to bring a motion on the defendant’s behalf” or after 30 days have passed
24   “from the receipt of such a request by the warden of the defendant’s facility, whichever is
25   earlier.” 18 U.S.C. § 3582(c)(1)(A).
26
27
28   1
         Document numbers and page references are to those assigned by CM/ECF for the docket entry.

                                                          1
                                                                                              19cr2767-CAB
      Case 3:19-cr-02767-CAB Document 61 Filed 01/06/21 PageID.279 Page 2 of 5



 1         This defendant’s circumstances regarding the exhaustion requirement are unusual.
 2   On February 28, 2020, the defendant was sentenced to 27 months of custody and given a
 3   self-surrender date of March 30, 2020. [Doc. No. 38.] In the interim, the COVID-19
 4   pandemic struck. The defendant was granted extensions of his self-surrender date as the
 5   Bureau of Prisons (BOP) worked on its response to the pandemic. The defendant was
 6   ultimately ordered to self-surrender to begin his custodial term on August 24, 2020. [Doc.
 7   Nos. 46, 49.] Defendant surrendered and is presently being held at CoreCivic’s Central
 8   Arizona Detention Center in Florence, Arizona (“CCA Florence”) awaiting transfer to a
 9   BOP facility. He anticipated being transferred to FCI Terminal Island in San Pedro,
10   California to serve his custodial time; however, since his surrender the defendant has
11   remained in the custody of CCA Florence. [Doc. No. 55, at 2.]
12         On September 28, 2020 the defendant sent a request to the warden at CCA Florence
13   seeking modification of his sentence to home confinement. [Doc. No. 58, at 4-6.] A CCA
14   Florence representative responded that the facility had no releasing authority. [Id., at 4.]
15   Based on his pending designation to FCI Terminal Island, on October 26, 2020, the
16   defendant emailed a request to the warden at FCI Terminal Island again seeking
17   modification of his sentence to time served and home confinement. [Id., at 9-10.]
18   Defendant represents he has had no response to this request. [Doc. No. 55, at 2.]
19         Over 30 days have expired since the defendant submitted his request to the warden
20   of FCI Terminal Island. Under these unusual circumstances, the Court finds that the
21   defendant has made all reasonable attempts to exhaust his administrative remedies and the
22   Court will therefore consider his motion on the merits. As the movant, the defendant bears
23   the burden to establish that he is eligible for a sentence reduction. United States v.
24   Varnado, No. 14cr283-LAB, 2020 WL 2512204, at *1 (S.D. Cal. May 15, 2020); United
25   States v. Holden, 452 F. Supp. 3d 964, 969 (D. Or. 2020).
26         The Court finds the motion suitable for determination on the papers. For the reasons
27   set forth below, the motion is DENIED.
28

                                                  2
                                                                                     19cr2767-CAB
      Case 3:19-cr-02767-CAB Document 61 Filed 01/06/21 PageID.280 Page 3 of 5



 1         II. Case Background
 2         On September 26, 2019, the defendant entered a guilty plea to one count of
 3   importation of a federally controlled substance, specifically 30.20 kilograms of
 4   methamphetamine, in violation of 21 U.S.C. § 952, 960. [Doc. No. 27.] The charge carried
 5   a mandatory minimum sentence of 120 months. The defendant admitted that he expected
 6   to be paid for couriering the drugs into the United States and reported that he needed the
 7   money because he was behind in child support payments.
 8         The defendant was a 21-year old, first-time offender with no criminal history and
 9   qualified for safety valve relief from the mandatory minimum sentence. He was afforded
10   a minor role reduction, jointly recommended by the government and defense counsel. He
11   had a history of opioid abuse, but while on bond during the pendency of his case he
12   complied with all drug testing requirements and had no drug use issues. He reported no
13   health issues except asthma treated with an inhaler. He maintained employment and
14   participated in mental health counseling. [Doc. No. 33.]
15         The defendant’s guideline range was 46 to 57 months, and the government
16   recommended a custodial sentence of 46 months, the low end of the guideline. [Doc. No.
17   35.] Based on his personal history and characteristics, the defendant requested a sentence
18   of 18 to 24 months. [Doc. No. 36, at 10.]
19         On February 28, 2020, after considering all the § 3553(a) factors, the Court
20   sentenced the defendant to 27 months of custody followed by three years of supervised
21   release. [Doc. No. 37.] The defendant has served approximately five and a half months of
22   his custodial sentence, or 20 percent of his term of imprisonment.
23         III. Compassionate Release Considerations
24         In general, a federal court cannot modify a term of imprisonment once it has been
25   imposed. 18 U.S.C. § 3582(c). However, a court may modify or reduce the defendant’s
26   term of imprisonment after considering the factors set forth in 18 U.S.C. § 3553(a), if the
27   court finds (1) that “extraordinary and compelling reasons” justify the reduction; (2) the
28   defendant is not a danger to the safety of any other person or the community, as provided

                                                  3
                                                                                    19cr2767-CAB
      Case 3:19-cr-02767-CAB Document 61 Filed 01/06/21 PageID.281 Page 4 of 5



 1   in 18 U.S.C. § 3142(g); and (3) that the reduction is consistent with applicable policy
 2   statements issued by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A)(i).
 3         The defendant’s circumstances do not meet the requirements for compassionate
 4   release under 18 U.S.C. § 3582(c)(1)(A)(i) as set forth in the policy statement. See USSG
 5   § 1B1.13. He does not have a terminal illness. Id., cmt. n. 1(A)(i). He is not suffering
 6   from (1) a serious physical or medical condition, (2) serious functional or cognitive
 7   impairment, or (3) deteriorating physical or mental health because of the aging process,
 8   that substantially diminishes his ability to provide self-care within the environment of a
 9   correctional facility and from which he is not expected to recover. Id., cmt. n.1 (A)(ii).
10         The defendant argues that USSG § 1B1.13 cmt. n. 1(D) provides that the court may
11   find an extraordinary and compelling reason to reduce a defendant’s sentence other than
12   those described in the subdivisions discussed supra, and that applies in his personal
13   circumstances. The defendant also argues that he has health conditions that make him
14   particularly vulnerable to severe complications should he contract the COVID-19 virus in
15   custody and therefore his situation is extraordinary, justifying his requested sentence
16   modification to time served and home detention.
17         The defendant has a documented history of asthma, which is controlled with the use
18   of an inhaler. He also claims his Body Mass Index is now 31.61, which classifies him as
19   mildly obese. Although these are risk factors identified by the Centers for Disease Control
20   and Prevention that may cause COVID-19 complications, he has not demonstrated that his
21   health conditions are extraordinary.
22         The defendant is a 22-year old in general good health. Although asthma is a risk
23   factor for COVID-19 complications, the defendant’s medical records reflect a condition
24   that is treated and under control. There is no record that the defendant’s asthma inhibits
25   his lung functionality or that he experiences asthma attacks with any frequency. This
26   condition, which appears to be manageable and relatively minor, does not make the
27   defendant’s circumstances extraordinary. See, e.g., United States v. Antoine, No. 3:14-CR-
28

                                                   4
                                                                                      19cr2767-CAB
      Case 3:19-cr-02767-CAB Document 61 Filed 01/06/21 PageID.282 Page 5 of 5



 1   3141-DMS, 2020 WL 5064298, at *2 (S.D. Cal. Aug. 26, 2020); United States v. Miles,
 2   No. 2:17-cr-00127-KJM, 2020 WL 3256923, at *3 (E.D. Cal. June 16, 2020).
 3         As for the defendant’s weight, the defendant’s classification in the mildly obese
 4   category also does not make his circumstances extraordinary. There is no indication that
 5   his excess weight has caused any additional medical issues or has had an adverse effect on
 6   his overall health. See, e.g., United States v. Gordon, No. 14-20609, 2020 WL 3971013,
 7   at *3 (E.D. Mich. July 14, 2020) (noting that when 42.4% of American adults are obese
 8   and additional 32% are overweight, being mildly obese is not so extraordinary that injustice
 9   would result if the relief is not granted). The defendant’s circumstances do not rise to the
10   level of being extraordinary and compelling.
11         IV. Conclusion
12         The Court finds that the defendant has not established that his circumstances meet
13   the “extraordinary and compelling reasons” consistent with applicable policy statements
14   issued by the Sentencing Commission for a reduction in sentence pursuant to 18 U.S.C. §
15   3582(c)(1)(A)(i).
16         Accordingly, the defendant’s motion is DENIED.
17         IT IS SO ORDERED.
18   Dated: January 6, 2021
19
20
21
22
23
24
25
26
27
28

                                                  5
                                                                                     19cr2767-CAB
